DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 10/23/2020. Claims 1-7, 10-14,  24-30 and 31 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 10 and 25 are allowed.
Regarding to claims 1-7, 10-14,  24-30 and 31, the best prior art found during the prosecution of the application, Kim Patent Application No. :( US 2018/0249000 Al) hereinafter referred as Kim. Kim discloses the mobile terminal, a lock mode of which is released by a user when a motion of the mobile terminal is equal to a motion of a wearable device, and a method of operating the mobile terminal. The mobile terminal including a sensor configured to sense a motion of the mobile terminal, and a communication interface configured to receive, from a wearable device corresponding to the mobile terminal, information of a motion of the wearable device, the motion of the wearable device being sensed during a time period from a start time requested by the mobile terminal. The mobile terminal further includes a controller configured to determine whether the motion of the mobile terminal and the motion of the wearable device have a correlation of a level or greater, and unlock the mobile terminal, in response to the controller determining that the motion of the mobile terminal and the motion of the wearable device have the correlation of the level or greater. Also, the wearable device according to the exemplary embodiment may sense movement of the wearable device. The mobile terminal receives motion information of the wearable device, which is sensed by the wearable device, from the wearable device connected to the mobile terminal. The wearable device connected to the mobile terminal may measure a moving direction, a velocity, and variation in the velocity of the wearable device by using a geomagnetic sensor, a location sensor, an acceleration sensor, a proximity sensor, or a gyroscope sensor to sense the motion of the wearable device. The mobile terminal  may receive time information about the motion information of the wearable device.  Also, the mobile terminal may request the wearable device for the motion information of the wearable device, and the wearable device  may transmit the motion information thereof, which is sensed by the wearable device, to the mobile terminal. However, Kim fail to teach the method for terminal wearable device state switching  instruction. 1-7, 10-14,  24-30 and 31 as a whole and further defined by the latest amendments filed on 12/23/2020. Therefore, claims 1, 10 and 25 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642